Citation Nr: 1755630	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  07-15 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a right knee strain. 

2. Entitlement to a rating in excess of 10 percent for a left knee strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1992 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. The June 2008 rating decision reduced the evaluation for service-connected right knee strain from 20 percent to 10 percent, effective September 1, 2008. The May 2009 rating decision denied entitlement to an evaluation in excess of 10 percent for right and left knee strain. In an October 2016 Board decision, the 20 percent rating for right knee strain was restored. 

A Notice of Disagreement (NOD) was filed in June 2009. A Statement of the Case (SOC) was issued in March 2010. A substantive appeal (VA Form-9) was filed in May 2010. Supplemental Statements of the Case (SSOCs) were issued in June 2011, December 2003, November 2016, and August 2017.

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in August 2010, February 2012, March 2015, October 2016, and March 2017. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appealed issue of an increased rating for a right knee condition, currently rated as 20 percent disabling and a left knee condition, currently rated as 10 percent disabling.

The Veteran contends that he is entitled to higher disability ratings for his right and left knee conditions. The Veteran was afforded a VA examination in May 2017. The Veteran's bilateral knee strain was confirmed. The Veteran reported flare-ups, knee buckling with prolonged standing, and swelling after squatting. The Veteran reported using knee braces. The Veteran claimed that a VA orthopedist at Danville, Illinois VA medical center proposed knee surgery, which the Veteran declined. The Veteran reported functional loss due to pain with prolonged sitting (frequently changed knee/leg position while sitting). Range of motion testing (ROM) revealed bilateral knee flexion to 140 degrees and extension to 0 degrees. Passive ROM testing revealed right knee flexion to 130 degrees with pain at 90 degrees and left knee flexion to140 degrees with pain at 90 degrees. There was evidence of pain on weight-bearing and nonweight-bearing. Nonweight-bearing ROM while sitting was bilateral knee flexion to 120 degrees with right knee pain at 100 degrees and left knee pain at 90 degrees. The Veteran was able to self-flex his knees while lying on the examination table to 140 degrees with right knee pain at 80 degrees and left knee pain at 90 degrees. While standing, the Veteran's right knee ROM was flexion to 110 degrees with pain at 100 degrees and left knee flexion to 110 degrees with pain at 90 degrees. The Veteran had full extension in both knees while standing. The examiner endorsed "yes" for evidence of additional functional loss or ROM after three repetitions due to pain. However, the examiner noted that ROM after three repetitions was normal. There was evidence of crepitus in the left knee. There was no evidence of joint instability, subluxation or ankylosis. The examiner noted that she was unable to opine on functional limitation due to pain, weakness, fatigability, or incoordination with repeated use over time and during a flare-up without resulting to mere speculation. 

The Board observes that the May 2017 VA examination report indicated that the Veteran experienced additional functional loss or ROM after three repetitions due to pain. However, the Veteran's bilateral knee ROM after three repetitions was documented as normal, i.e., flexion to 140 degrees and extension to 0 degrees. The documented bilateral knee ROM after three repetitions is at variance with the examiner's finding that additional functional loss or ROM resulted after three repetitions.  As such, clarification is needed.  Also, further commentary regarding the Veteran's functional loss due to flare-ups/repetitive use over time is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Return the examination report and file to the examiner who conducted the May 2017 VA examination (or another appropriate examiner if unavailable).  

(a)  In regard to Part 3, Section b. (Observed repetitive use) please clarify/reconcile the finding that "yes" there is additional functional loss or range of motion after three repetitions, with the finding that range of motion after three repetitions was normal (i.e., 0 to 140 degrees).  If the examiner determines that an additional examination of the Veteran is necessary to address the foregoing, then such examination should be scheduled.

(b)  In regard to the finding that the examiner was unable to determine the potential amount of range of motion loss without seeing the Veteran during an actual flare or over time, in light of the Veteran's description of his flare-ups set forth in Part 2, Section b. ("Weather changes with any kind of barometric changes, climbing stairs up or down but up is worse, squatting, walking over 1/4 mile, running over
50 yards, standing over 20 minutes, sitting with knees bent over 5 minutes all cause more pain."), based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares/repetitive use over time expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




